By JUDGE FRANKLIN P. BACKUS
The issue raised by the pleadings is should the Court now recognize extension of tort law to include a duty on attorneys and their clients not to bring negligence actions which they knew, or should have known, to be totally frivolous and with wrongful intent to harm.
The Court is of opinion that the long-time role of an attorney to be that of an independent advocate whose primary duty is to his own client should not be diminished by a rule that an adverse result in a malpractice suit can be the foundation of theories of negligence or strict liability in tort on the part of the losing attorney or his client.
The Court is also of opinion that such a rule would diminish a citizen’s basic right to seek redress in Court for what he considers to be a wrong.
The Court therefore concludes that Plaintiffs’ Amended Motion for Judgment does not allege facts upon which a cause of action can be founded and therefore the Demurrer should be and is sustained.